Citation Nr: 0401401	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-03 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a neck disability 
at C5 to C7.

4.  Entitlement to an increased evaluation for residuals of a 
concussion with headaches and blurred vision, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In his substantive appeal (February 
2003), the veteran appeared to limit his appeal to the claims 
of service connection; however, in argument received later 
that same month from his representative, it was made clear 
that the veteran desired to appeal the rating issue too.


REMAND

The veteran's service medical records (SMRs) show that he was 
involved in a motor vehicle accident in June 1983.  The SMRs 
document a head injury but do not reflect any mention of a 
low back, left shoulder, or neck injury.

The veteran submitted his original claim for disability 
compensation benefits in June 1991.  The veteran was afforded 
a VA examination in August 1991.  There is no mention of any 
back, left shoulder or neck injuries at that time.  The 
veteran's head injury from the accident was evaluated for 
neurological residuals.

The veteran was granted service connection for residuals of a 
concussion with a complaint of headaches and blurred vision 
in October 1991 and assigned a 10 percent disability 
evaluation.  The disability was noted to be a residual of the 
1983 motor vehicle accident.

The veteran submitted a VA Form 21-4176, Report of Accidental 
Injury, in November 1991.  The veteran provided specific 
details regarding the June 1983 motor vehicle accident.  He 
described how the armored personnel carrier he was riding in 
struck a tree head on and how he was thrown about the inside 
of the personnel carrier.  The veteran said that he was told 
that he had suffered severe head trauma, blurred vision, 
hearing loss, and trauma to the left thigh.  He did not list 
any injuries to the low back, left shoulder or neck.

The veteran submitted his claim for entitlement to service 
connection for residuals of a neck injury in February 2002.  
At that time he submitted treatment records from P. L. Okey, 
M.D.  The records from Dr. Okey show that treatment was 
provided for degenerative disc disease of the cervical spine 
and related to a period of treatment from October to December 
2001.

The veteran submitted a claim for entitlement to service 
connection for his claimed lower back and left shoulder 
injury residuals in April 2002.

The RO wrote to the veteran in April 2002 and requested that 
he provide evidence in support of his claim or identify 
evidence that the RO could obtain on his behalf.  The veteran 
responded in May 2002 with the name of a chiropractor and 
said that the RO had not included the necessary forms to 
authorize release of these records.

The veteran was afforded a VA examination in May 2002 where 
he was found to have undergone a laminectomy of several discs 
in the cervical spine.  The examination did not address the 
veteran's lower back or left shoulder.  Moreover, the 
examiner noted that there was no claims file available to 
review as part of the examination.  Accordingly no opinion as 
to the etiology of the cervical spine condition was 
expressed.

The RO again wrote to the veteran in August 2002 and 
requested that he provide evidence to support his claim or 
identify evidence that the RO could obtain on his behalf.  
The veteran responded in September 2002 with a detailed list 
of healthcare providers and facilities.  He also submitted a 
number of medical and billing records for the period from 
August 1997 to April 2002.  There are a number of billing 
records demonstrating chiropractic and medical care as well 
as x-ray studies and prescriptions.  Unfortunately, the 
records do not provide clinical evidence that demonstrate a 
current low back or left shoulder disorder.  Further, the 
records do not provide any additional clinical evidence 
regarding the veteran's claim for a neck disorder.  These 
records are insufficient to show a current disability that is 
related to service.

The veteran's claim for service connection was denied in 
October 2002.  The rating decision noted that the veteran had 
failed to provide the clinical records associated with the 
various billing records and had also failed to provide the 
necessary authorization forms that would allow the RO to 
obtain the records on his behalf.

The veteran should be contacted and requested to either 
provide the clinical records that document the treatment 
indicated by the billing records or provide the necessary 
authorization so that the RO may request the needed records.  

Even if additional records are not obtained, the veteran 
should also be afforded a VA medical examination in order to 
obtain a nexus opinion.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The veteran was involved in a motor vehicle 
accident in June 1983 and has several service-connected 
disabilities that have been determined to be residuals from 
that accident.  He has presented evidence of a current neck 
disorder, as well as evidence of chiropractic care for as yet 
unidentified condition or conditions.  Accordingly, a VA 
examination and a nexus opinion are required in regard to the 
service connection issues.

The veteran was also denied an increased evaluation for his 
service-connected residuals of a concussion with headaches 
and blurred vision in October 2002.  He expressed 
disagreement with the denial in November 2002.  He was issued 
a statement of the case in December 2002.  The veteran 
submitted a VA Form 9 as his substantive appeal in January 
2003.  The veteran specifically limited his appeal to the 
three service connection issues on the Form 9; however, the 
veteran also expressed his continued disagreement with his 
disability evaluation for his headaches in comments attached 
to the Form 9.  As the content of the private clinical 
records is unknown at this time, the Board will defer 
adjudication of the veteran's claim for an increased rating 
as there may be pertinent evidence in those records that 
would allow for an increase in the veteran's disability 
evaluation.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who treated him for the 
issues on appeal.  After securing 
the necessary release, the RO should 
obtain those records that have not 
been previously secured.  The Board 
is especially interested in the 
records from Dr. Okey as the veteran 
identified Dr. Okey as his personal 
physician since his discharge from 
service.  

2.  Upon completion of the action 
above, the veteran should be 
scheduled for a VA examination.  The 
examiner should review the claims 
file.  All necessary tests should be 
conducted that the examiner deems 
necessary.  The examiner should 
review the results of any testing 
prior to completion of the report.  
The examiner is requested to 
identify any and all disorders that 
may be present in the lower back, 
left shoulder, and neck at C5 to C7.  
The examiner is also requested to 
provide opinions as to whether it is 
at least as likely as not that each 
identified disorder is related to 
the veteran's military service.  The 
report of examination must include 
the complete rationale for all 
opinions expressed.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

